

116 S4665 IS: To require senior officials to report payments received from the Federal Government and to improve the filing and disclosure of financial disclosures by Members of Congress, congressional staff, and very senior employees.
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4665IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require senior officials to report payments received from the Federal Government and to improve the filing and disclosure of financial disclosures by Members of Congress, congressional staff, and very senior employees.1.Improved reporting of payments and financial disclosures(a)Reporting of applications for and payments received from the Federal Government(1)In generalSection 101 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(j)(1)In this subsection— (A)the term covered payment— (i)means a payment of money or anything else of value made or promised to be by the Federal Government, including a loan agreement, contract, or grant (including relating to agricultural activity); (ii)includes any other type of payment of money or anything else of value as the Secretary of the Treasury, in consultation with the Director of the Office of Government Ethics, may by regulation establish; and(iii)does not include— (I)any salary or compensation for service performed as, or reimbursement of personal outlay by, an officer or employee of the Federal Government; or(II)any tax refund (including a refundable tax credit); and(B)the term covered person means a person described in paragraphs (1) through (10) of section 103(l). (2)Not later than 30 days after receiving notification of any application for or receipt of a covered payment by a covered person, the spouse of the covered person, or a dependent child of the covered person (including any business owned and controlled by the covered person, the spouse of the covered person, or a dependent child of the covered person), but in no case later than 45 days after the covered payment is made or promised to be made, the covered person shall file a report of the covered payment..(2)ContentsSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(j)A report filed pursuant to section 101(j) shall— (1)identify the type of payment or thing of value applied for or received; (2)include the name of the recipient and the relation to the person required to file the report; (3)provide the date of the application for and the date of receipt of the payment or thing of value; and(4)indicate the amount of the payment or thing of value..(3)Effective dateThe amendments made by paragraphs (1) and (2) shall apply to payments made or promised to be made on or after the date that is 90 days after the date of enactment of this Act.(b)Updating the public filing and disclosure of financial disclosure forms(1)Members of Congress and congressional staffSection 8(b)(1)(B) of the STOCK Act (5 U.S.C. App. 105 note) is amended to read as follows:(B)public access— (i)through databases that are maintained on the official websites of the House of Representatives and the Senate; (ii)to— (I)each financial disclosure report filed by a Member of Congress or a candidate for Congress; (II)each report filed by a Members of Congress or a candidate for Congress of a transaction disclosure required by section 103(l) of the Ethics in Government Act of 1978 (5 U.S.C. App); and(III)notice of any extension, amendment, or blind trust, with respect to a report described in subclause (I) or (II), pursuant to title I of the Ethics in Government Act of 1978 (5 U.S.C. App.); and(iii)in a manner that—(I)allows the public to search, sort, and download data contained in the reports described in subclause (I) or (II) of clause (ii) by criteria required to be reported, including by filer name, asset, transaction type, ticker symbol, notification date, amount of transaction, and date of transaction;(II)allows access through an application programming interface; and(III)is fully compliant with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d) and the most recent Web Content Accessibility Guidelines, or successor guidelines..(2)Very senior executive branch employeesSection 11(b)(1)(B) of the STOCK Act (5 U.S.C. App. 105 note) is amended to read as follows:(B)public access— (i)through a database that is maintained on the official website of the Office of Government Ethics; (ii)to— (I)each financial disclosure report filed by the President, the Vice President, or any officer occupying a position listed in section 5312 or section 5313 of title 5, United States Code, having been nominated by the President and confirmed by the Senate to that position; (II)each report filed by an individual described in subclause (I) of a transaction disclosure required by section 103(l) of the Ethics in Government Act of 1978 (5 U.S.C. App); and(III)notice of any extension, amendment, or blind trust, with respect to a report described in subclause (I) or (II), pursuant to title I of the Ethics in Government Act of 1978 (5 U.S.C. App.); and (iii)in a manner that—(I)allows the public to search, sort, and download data contained in the reports described in subclause (I) or (II) of clause (ii) by criteria required to be reported, including by filer name, asset, transaction type, ticker symbol, notification date, amount of transaction, and date of transaction;(II)allows access through an application programming interface; and(III)is fully compliant with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d) and the most recent Web Content Accessibility Guidelines, or successor guidelines..(3)ApplicabilityThe amendments made by this subsection shall—(A)take effect on the date of enactment of this Act; and(B)apply on and after the date that is 18 months after the date of enactment of this Act. 